Case 5:20-cv-01117-TJH-SP Document 9 Filed 06/04/20 Page 1 of 1 Page ID #:41




 1   Steven C. Vondran, SBN 232337
     THE LAW OFFICES OF STEVEN C. VONDRAN, PC
 2   401 Wilshire Blvd, 12th Floor
     Santa Monica, California 90401
 3   Telephone: (877) 276-5084
 4   Facsimile: (888) 551-2252
     steve@vondranlegal.com
 5   Attorney for IP ADDRESS 172.116.239.58
 6                               UNITED STATES DISTRICT COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     STRIKE 3 HOLDINGS, LLC.                          No. 5:20-cv-01117
10                 Plaintiff,                         NOTICE OF APPEARANCE FOR IP
                                                      ADDRESS 172.116.239.58
11          vs.
12   John Doe subscriber assigned IP address
     172.116.239.58
13                 Defendants.
14

15   Please take notice that Steven C. Vondran, Esq. of The Law Offices of Steven C. Vondran PC,
     hereby appears as counsel on behalf of IP ADDRESS 172.116.239.58.
16

17          DATED this 4th day of June, 2020.

18                                              THE LAW OFFICES OF STEVEN VONDRAN,
                                                P.C.
19

20
                                                By /S/ Steve Vondran
21                                                     Steven C. Vondran, Esq.
                                                       Attorneys for IP 172.116.239.58
22

23

24

25

26

27

28
